Citation Nr: 1106733	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent 
for migraine headaches.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and L.J.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from June 
1970 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The 
Veteran subsequently asked for his claim to be transferred to the 
RO in Phoenix, Arizona.  The Veteran had a hearing before the 
Board in November 2010 and the transcript is of record.

The RO received additional VA outpatient treatment records 
through August 2010, before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted only included 
treatment for conditions unrelated to the claims on appeal here.

The issue seeking special monthly compensation due to the 
need for aid and attendance has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due to 
his service-connected headaches, and therefore, the issue of 
entitlement to a TDIU has been reasonably raised by the record.  
This issue is considered part and parcel to the Veteran's claim 
for an increased rating for headaches. See Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran maintains that his migraines are so severe that they 
cause dehabilitating attacks every day leaving him completely 
unemployable.  

In support of this claim, the Veteran indicated in May 2007 that 
he was awarded Social Security Administration (SSA) disability 
benefits.  No efforts, however, were made to obtain any such SSA 
disability determination or the records upon which any such 
decision was based.  Such records may prove to be relevant and 
probative.  Therefore, the AMC should obtain and associate such 
records with the Veteran's claims file.

In addition, the Court has recently held that if the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Veteran is ultimately seeking a 100 percent disability 
rating indicating he cannot work because of his migraines and 
other service-connected disabilities.  Thus, the Board finds that 
a new claim of entitlement to a TDIU was expressly raised by the 
Veteran in connection with his current appeal.  Therefore, the 
AMC should develop a claim for TDIU in accordance with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

The AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disorders, in accordance with 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history or to obtain additional 
medical evidence or a medical opinion, as 
is deemed necessary.

2.  The AMC should obtain and associate 
with the claims file the Social Security 
Administration (SSA) decision regarding 
disability benefits for the Veteran and the 
records upon which that determination was 
based.  If the search for such records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  The AMC should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his headaches to include Dr. 
Ida Washington.  After acquiring this 
information and obtaining any necessary 
authorization, the AMC should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records dated from August 
2010 to the present.

4.  After completing these actions, the AMC 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraphs.

5.  When the development requested has been 
completed, the case should be reviewed by 
the AMC on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

